Sternhagen,
dissenting: The facts in the record are in my opinion too uncertain to justify the decision. The answer admits “that the original paid-in capital of the Corl-Knot Realty Co. was $60,000 ” and that the petitioner acquired the outstanding capital stock for $15,000 cash. How this so-called “ paid-in capital ” fits into section 326 of the Revenue Act of 1918 does not appear. It may have been cash or tangible property paid in for stock or shares. But if it was intangible property, the statutory invested capital would be reduced by the statutory limitation, and if it was services there would be no invested capital whatever. It seems to me that these questions must be answered by evidence before the consolidated invested capital can be determined. At best, consolidated invested capital presents a difficult problem and in my opinion the respondent’s determination in this case should not be reversed without knowing the facts.
*700I agree that respondent was theoretically wrong in treating the situation as though the petitioner for $15,000 had bought the assets of the Corl-Knot Co., when in fact it had bought the stock.
MaRqtjette agrees with this dissent.